Citation Nr: 1415812	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from January 2005 to December 2005, with additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO denied service connection for schizophrenia.  In February 2006, the Veteran filed a notice of disagreement.  The RO issued a statement of the case (SOC) in October 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2007.  In December 2007 and July 2008, the RO issued supplemental statements of the case (SSOC) reflecting the continued denial of the claim on appeal.

In November 2009, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  A transcript of that hearing is of record.

In February 2010, the Board reopened a claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  Although the RO did not characterize the issue as a claim to reopen, the Board, in its February 2010 decision, noted that there was a previous final denial and thus new and material evidence was required to consider the matter on the merits.  Also in February 2010, the Board remanded the claim for service connection, on the merits, to the RO, for additional development.  After taking further action, the RO continued to deny the claim (as reflected in a May 2013 SSOC) and returned this matter to the Board for further appellate consideration.

The Board also notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals additional VA outpatient treatment records dated through December 2013 that were not in existence at the time of the most recent May 2013 SSOC; however, they are cumulative of earlier records previously considered.

As a final matter, the Board notes that the claims file reflects that in May 2008 the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Mark C. Levy as his attorney.  Unfortunately, Mr. Levy is not authorized by VA to act as an attorney in claims before the Department.  See 38 C.F.R. § 14.629(b) (2013).  Therefore, in April 2011, VA sent the Veteran a letter notifying him that Mr. Levy was not accredited and could not be recognized as his representative.  This letter also informed the Veteran that he could either seek other representation or proceed without representation.  The Veteran did not respond to this letter.  In light of the foregoing, the Board recognizes the Veteran as now proceeding pro se in this appeal.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veterans Law Judge who conducted the November 2009 Board hearing is no longer employed by the Board.  In March 2014, the Board informed the Veteran of this fact, and advised him that he could request another hearing if he so chose.  In correspondence received on March 26, 2014, the Veteran requested another Travel Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Accordingly, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


